Case 2:17-cv-07639-SJO-KS Document 649 Filed 01/15/20 Page 1 of 2 Page ID #:29231




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile:   (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile:  (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                   Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   21 CANCER CENTER, AND SLOAN                   DEFENDANT KITE PHARMA,
      KETTERING INSTITUTE FOR                    INC.’S EXHIBIT 3 IN SUPPORT OF
   22 CANCER RESEARCH,                           ITS EMERGENCY OBJECTIONS
                                                 TO PLAINTIFFS’ END RUN
   23              Plaintiffs,                   AROUND THE COURT’S
                                                 DAMAGES-RELATED DAUBERT
   24        vs.                                 ORDER, INCLUDING EXHIBITS
                                                 AND TESTIMONY OF EDWARD
   25 KITE PHARMA, INC.,                         DULAC
   26              Defendant.
                                                 FILED PUBLICLY PURSUANT
   27                                            TO COURT ORDER DATED
        AND RELATED COUNTERCLAIMS
   28                                            JANUARY 2, 2020 (ECF NO. 629)


                   EXHIBIT IN SUPPORT OF KITE’S EMERGENCY OBJECTIONS RE DAMAGES
Case 2:17-cv-07639-SJO-KS Document 649 Filed 01/15/20 Page 2 of 2 Page ID #:29232




    1        Pursuant to the Court’s Order on various applications to seal, Dkt. 629,
    2 attached hereto is Exhibit 3 in support of Defendant Kite Pharma, Inc.’s Emergency
    3 Objections to Plaintiffs’ End Run Around the Court’s Damages-Related Daubert
    4 Order, Including Exhibits and Testimony of Edward Dulac (Dkt. 489). Plaintiffs
    5 have informed Kite that this exhibit can be filed publicly.
    6
    7
    8 DATED: January 15, 2020              MUNGER, TOLLES & OLSON LLP
    9
   10
                                           By:        /s/ Vincent Ling
   11
                                               Vincent Ling
   12                                      Attorney for Defendant-Counterclaimant
   13                                      KITE PHARMA, INC.

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -1-
                   EXHIBIT IN SUPPORT OF KITE’S EMERGENCY OBJECTIONS RE DAMAGES
